SANBORN, Circuit Judge
(concurring) .
The engine disclosed by the patent to Lechtenberg, who was a development engineer employed by Briggs & Stratton Corporation, resulted from his being assigned the problem of producing the best four-cycle air-cooled die-cast aluminum gasoline engine that he was capable of making. The cast iron Briggs & Stratton engine which was then being made, and which was largely supplanted later by the Lechtenberg engine, was good, but weighed 36 pounds and sold to manufacturers for $30.45. The engine which Lechtenberg developed and patented weighed 19% pounds and sold for $21.25. It could be either die cast or sand cast. Its lightness was due to the use of aluminum, and the reduction in cost of production to die casting.
As a practical matter, Lechtenberg’s contribution to the art of producing a light, cheap, efficient, air-cooled engine, suitable for furnishing power to rotary lawn mowers and like devices, and susceptible of being die cast, was a meritorious one and was both new and useful. It met with commercial success and was, of course, soon copied by competitors. *401It is not strange that the District Court first concluded that the Lechtenberg patent was valid and infringed. See and compare, Diamond Rubber Co. of New York v. Consolidated Rubber Tire Co., 220 U.S. 428, 440-444, 31 S.Ct. 444, 55 L.Ed. 527, and Eibel Process Co. v. Minnesota & Ontario Paper Co., 261 U.S. 45, 63-64, 43 S.Ct. 322, 67 L.Ed. 523. However, as we have pointed out in a number of cases since the Supreme Court decided Cuno Engineering Corp. v. Automatic Devices Corp., 314 U.S. 84, 62 S. Ct. 37, 86 L.Ed. 58, the amount of originality and ingenuity, over and beyond novelty and utility, which will constitute invention necessary to sustain a patent for a combination of old elements in a crowded art, has increased. The conclusion of the District Court is not out of line with our recent decisions in such cases. See and compare: Frank Adam Electric Co. v. Colt’s Patent Fire Arms Mfg. Co., 8 Cir., 148 F.2d 497, 502-503; Koochook Co., Inc. v. Barrett, 8 Cir., 158 F.2d 463; Hall Laboratories, Inc. v. Economics Laboratory, Inc., 8 Cir., 169 F.2d 65; Alemite Co. v. Jiffy Lubricator Co., 8 Cir., 176 F.2d 444; Miller v. Tilley, 8 Cir., 178 F.2d 526; MinneapolisMoline Co. v. Massey-Harris Co., 8 Cir., 208 F.2d 73; and Steffan v. Weber Heating and Sheet Metal Co., 8 Cir., 237 F.2d 601. See also: Blish, Mize & Silliman Hardware Co. v. Time Saver Tools, Inc., 10 Cir., 236 F.2d 913-916.
Implications in support of the conclusion of the District Court that both patents in suit are invalid, we think reasonably may be drawn from comparatively recent cases decided by the Supreme Court, such as Detrola Radio & Television Corp. v. Hazeltine Corp., 313 U.S. 259, 267-269, 61 S.Ct. 948, 85 L.Ed. 1319; Cuno Engineering Corp. v. Automatic Devices Corp., 314 U.S. 84, 88-92, 62 S.Ct. 37, 86 L.Ed. 58; Muncie Gear Works, Inc. v. Outboard, Marine & Mfg. Co., 315 U.S. 759, 768, 62 S.Ct. 865, 86 L.Ed. 1171; Goodyear Tire & Rubber Co., Inc. v. Ray-O-Vac Co., 321 U.S. 275, 279, 64 S.Ct. 593, 88 L.Ed. 721 (in which a patent was sustained by a 5 to 4 decision in an opinion by the late Mr. Justice Roberts, which met with a strong dissent); Dow Chemical Co. v. Halliburton Oil Well Cementing Co., 324 U.S. 320, 328, 330, 65 S.Ct. 647, 89 L.Ed. 973; Sinclair & Carroll Co., Inc. v. Interchemical Corp., 325 U.S. 327, 330-331, 65 S.Ct. 1143, 89 L.Ed. 1644; Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131-132, 68 S.Ct. 440, 92 L.Ed. 588 ; Mandel Brothers, Inc. v. Wallace, 335 U. S. 291, 295-296, 69 S.Ct. 73, 93 L.Ed. 12; Jungersen v. Ostby & Barton Co., 335 U. S. 560, 566-567, page 572, 69 S.Ct. 269, 274, 93 L.Ed. 235 (in which the late Mr. Justice Jackson said in his dissenting opinion: “But I doubt that the remedy for such Patent Office passion for granting patents is an equally strong passion in this Court for striking them down so that the only patent that is valid is one which this Court has not been able to get its hands on.”); Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 150-158, 71 S.Ct. 127, 95 L.Ed. 162; Crest Specialty v. Trager, 341 U.S. 912, 71 S.Ct. 733, 95 L.Ed. 1349, reversing, per curiam, Trager v. Crest Specialty, 7 Cir., 184 F.2d 577.
I concur in the affirmance of the judgment appealed from in No. 15,725. I also agree that we need not concern ourselves with the question whether the District Court correctly held that if the patents in suit were valid they were infringed by the defendant. Since no one can infringe an invalid patent, there is no necessity for our attemping to determine whether the accused devices would infringe the patents if they were valid. See Dow Chemical Co. v. Halliburton Oil Well Cementing Co., supra, at page 331 of 324 U.S., 65 S.Ct. 647. That might all depend upon what range of equivalents the patentees would be entitled to if the validity of the patents were to be sustained. I concur in the dismissal of the cross-appeal of the defendant, No. 15,729, as moot.